DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on May 5, 2020 and October 8, 2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
2. Claims 6, 7, 13 and 15 are objected to because of the following informalities:  
Claim 6, “the air-directing element” should read “the at least one air-directing element”
Claim 7, “the air-directing element” should read “the at least one air-directing element”
Claim 13, “the air-directing elements” should read “the plurality of air-directing elements”
Claim 15, “configured to connect the at least one air-directing element” should read “configured to connect [[the]] an at least one air-directing element” because “at least one air-directing element” has not yet been introduced

Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1, “at least one air-directing device”
Claim 6, “at least one air-directing element”
Claim 10, “at least one connection element”
Claim 15, “at least one further connection element”
Claim 16, “at least one air-directing element”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. (See MPEP 2181 section V)
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 6, 9, 10, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US PGPUB 20040098827), hereinafter Oh.
Regarding claim 1, Oh discloses a suction apparatus (fig. 5) comprising: 
a housing (fig. 3; cyclone body 50) having an air inlet (fig. 3; air inflow pipe) and an air outlet (fig. 3, air outflow pipe 54); 
an electric motor [0047] configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet [0047]; 
at least one cyclone chamber (fig. 4; cylindrical main body 51; paragraph 0034); 
a collection container (fig. 4; dust receptacle 60); 
a filter element (fig. 4, fine dust filter 91); and 
at least one air-directing device (fig. 3; grill 70. Oh’s structure qualifies as equivalents thereof.) configured to direct the air flow within the cyclone chamber (paragraph 0036).  
	Regarding claim 5, Oh discloses wherein the air-directing device has a substantially circular cross section (fig. 3).  
	Regarding claim 6, Oh discloses wherein the air-directing device comprises at least one air-directing element (fig. 3, air path members 72. Oh’s structure qualifies as equivalents thereof.) configured to direct the air flow [0036], the air-directing element disposed relative to the filter element (fig. 4, the air-directing elements are disposed “relative” to the filter element).  
	Regarding claim 9, Oh discloses wherein the air-directing device includes at least one frame element configured to increase a stability of the air-directing device (fig. 3, grill body 71).  
	Regarding claim 10, Oh discloses wherein the air-directing device has at least one connection element (fig. 3, contaminant blocking member 73. Oh’s structure qualifies as equivalents thereof.) configured to connect the air-directing device to at least one of the housing (figs. 3 and 4; the screw 84 connects the grill 70 to the body.), the collection container, and the filter element (Oh is not required to teach the last two options because the claim language states “at least one of”.).  
	Regarding claim 11, Oh discloses wherein the air-directing device includes at least one air-directing element disposed on the at least one connection element (fig. 3, air path members 72 are disposed on the contaminant blocking member 73).  
	Regarding claim 12, Oh discloses the at least one air-directing element includes a plurality of air-directing elements (plurality of air path members 72), and the air-directing device includes at least one frame element (fig. 3, grill body 71) configured to increase a stability of the air-directing device and to connect the plurality of air-directing elements (fig. .  
	Regarding claim 16, Oh discloses an air-directing device (fig. 3, grill 70) configured to direct air flow within a cyclone chamber of a suction apparatus (paragraph 0036, figs. 4 and 5), which includes a housing (cyclone body 50) having an air inlet (air inflow pipe 53) and an air outlet (air outflow pipe 54), an electric motor configured to generate the air flow that enters the housing through the air inlet and exits the housing through the air outlet [0047], the cyclone chamber (fig. 4; cylindrical main body 51; paragraph 0034), a collection container (fig. 4; dust receptacle 60), and a filter element (fig. 4, fine dust filter 91), the at least one air-directing device comprising: 
at least one air-directing element (fig. 3, air path members 72. Oh’s structure qualifies as equivalents thereof.) configured to direct the air flow within the cyclone chamber [0036].
Claims 1, 2, 3, 4, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowntree et al. (US PGPUB 20070186372), hereinafter Rowntree.
Regarding claim 1, Rowntree discloses a suction apparatus (fig. 2) comprising: 
a housing having an air inlet and an air outlet (see Rowntree’s annotated fig. 3 below); 

    PNG
    media_image1.png
    621
    806
    media_image1.png
    Greyscale

an electric motor configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet [0032]; 
at least one cyclone chamber (see Rowntree’s annotated fig. 3 below; paragraph 0032, “the dirty air then swirls around the outside of course filter 42, with dust and dirt being thrown outwardly under the action of centrifugal force); 

    PNG
    media_image2.png
    605
    814
    media_image2.png
    Greyscale

a collection container (fig. 3, removable dust collection chamber 28); 
a filter element (fig. 4, pleated fine filter 44); and 
at least one air-directing device (paragraph 0032, course filter 42 made of a rigid plastic material and includes a large number of small holes 46. Rowntree’s structure qualifies as equivalents thereof.) configured to direct the air flow within the cyclone chamber [0032].
Regarding claim 2, Rowntree discloses wherein the air-directing device at least partially surrounds the filter element so as to at least partially obstruct the filter element (fig. 4, paragraph 0032).  
Regarding claim 3, Rowntree discloses wherein, relative to a radial direction to a housing axis, the air-directing device is disposed between the filter element and the collection container (see Rowntree’s annotated fig. 3 below. Relative to a radial direction to a housing axis, the air-directing device is disposed between the filter element and the collection container).  

    PNG
    media_image3.png
    629
    739
    media_image3.png
    Greyscale

	Regarding claim 4, Raintree discloses wherein, relative to a housing axis, the air- directing device is disposed coaxially between the filter element and the collection container (see Raintree’s annotated fig. 3 above).  
	Regarding claim 10, Raintree discloses wherein the air-directing device has at least one connection element configured to connect the air-directing device to at least one of the housing, the collection container, and the filter element (see Raintree’s annotated fig. 3 below. Raintree is not required to teach the last two options because the claim language states “at least one of”. Further, Raintree’s structure qualifies as equivalents thereof.).  

    PNG
    media_image4.png
    656
    862
    media_image4.png
    Greyscale

	Regarding claim 15, Raintree discloses wherein the air-directing device comprises at least one further connection element configured to connect the at least one air-directing element and/or the air-directing device to at least one of the collection container and the filter element (see Raintree’s annotated fig. 3 below. Raintree teaches a further connection element which connects the air-directing device and the collection container. Raintree is not required to teach all options because the claim states “at least one of”. Further, Raintree’s structure qualifies as equivalents thereof).  

    PNG
    media_image5.png
    656
    864
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US PGPUB 20040098827), hereinafter Oh.
Regarding claim 7 and 8, Oh teaches the claimed invention as rejected above in claim 6. Oh does not explicitly teach wherein the air-directing element has an actuation angle in a range of from 15° to 35° relative to an air-directing axis, wherein the range of the actuation angle is from 20° to 30°.  
However, Oh teaches a slope angle 310 (fig. 7, paragraph 0041). Further, Oh teaches reducing the slope angle increases the ability of the grill to separate contaminants from the air but would increase the power required to draw air through the grill. Additionally, Oh teaches increasing the slope angle would decrease the separation efficiency of the grill but less power would be required to draw air through the grill. Lastly, Oh teaches an appropriate slope angle can be selected that best suits the particular design objectives [0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh to provide an air-directing element which has an actuation angle in a range from 20° to 30°. Doing so would have been a routine experimentation and optimization of a result effective variable. Further, it would have been obvious to arrive at a range from 20° to 30° in order to best suit a particular design objective, such as separation efficiency or power requirement, as taught by Oh. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US PGPUB 20040098827), hereinafter Oh, in view of Wolferen et al. (US PGPUB 20170008014), hereinafter Wolferen.
Regarding claim 13 and 14, Oh teaches the claimed invention as rejected above in claim 12. Oh does not explicitly teach wherein the air-directing elements are disposed at a mutual spacing in a range of from 15 mm to 35 mm relative to one another, wherein the mutual spacing is from 20 mm to 30 mm.  
However, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh to provide an air-directing device with air-directing elements disposed at a mutual spacing in a range from 20 mm- 30 mm relative to one another. Doing so would have been a routine experimentation and optimization of the spacing of the air-directing elements. Further, it would have been obvious to arrive at a range of 20mm- 30mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 20 mm – 30 mm would have been routine experimentation and optimization in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acker et al. (US Patent 10638902) teaches an air-directing device located around a filter member (fig. 11)
Han et al. (US PGPUB 20090241491) teaches a multi-cyclone dust separator with ribs 232 (fig. 2)
Oh (US PGPUB 20030159239) teaches a grill assembly for a cyclone type dust collecting apparatus having a filter and fins (fig. 3)
Oh (US PGPUB 20030014952) teaches a grill assembly for a cyclone dust collecting apparatus having fins (fig. 2)
Farley et al. (US Patent 3320727) teaches a vacuum cleaner with full length ribs (fig. 6)
Tran et al. (US Patent 9155436) teaches a vacuum with a grill having angled fins and a filter (fig. 3)
Kasper et al. (US PGPUB 20140215751) teaches a vacuum cleaner with a debris collector and a grill (fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723